DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.	Claims 1-31 are pending in the present application.
3.	Claims 24-30 are currently amended.
4.	Claim 31 is new.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1-2, 9-10, 17-18, 24, and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bashkirov et al. (U.S. Patent Application Publication No. 2021/0158141 A1).8.	Regarding Claim 1 (Original), Bashkirov discloses A processor, comprising: one or more circuits to cause one or more neural networks (paragraph [0063] reciting “The processor unit 603 may execute one or more programs, portions of which may be stored in the memory 604 and the processor 603 may be operatively coupled to the memory, e.g., by accessing the memory via a data bus 605. The programs may include machine learning algorithms 621 configured adjusts the weights and transition values of NNs 610 as discussed above where, the NNs 610. …” 	NN are neural networks that are in connection with the processor and accessed by the software being executed through the processor.) to be trained to identify one or more forces to be applied to one or more objects based, at least in part, on (paragraph [0050] reciting “… Thus according to aspects of the present disclosure smooth realistic movement by generating an integral of an output of the NN and using input information from a movable joint state input parameters in a NN.”
	paragraph [0051] reciting “… For virtual characters, the sensor 303 may be virtual sensors and the sensor values may simply include data, e.g., position, velocity, acceleration data, related to the state of the movable joint. Examples of sensor values from a robot simulation include, but are not limited to a joint position, a joint velocity, a joint torque, a model orientation, a model linear velocity, a model angular velocity, a foot contact point, a foot pressure, or two or more of these. Position Data from the controller or virtual monitor may be passed 306 to the motion decision neural network 307 and used as state data during reinforcement learning.”  	Joint torque corresponds to a force that is applied to be applied to the joint.  The joint velocity also applies to a force that is applied to the joint to cause it to move.  A foot pressure is also a force that is applied to the foot. The neural network (NN) is trained and uses the training to process further inputs to generate the joint movement/rotation and balancing of the virtual robot.) training data corresponding to two or more aspects of motion of the one or more objects. (paragraph [0044] reciting “According to aspects of the present disclosure, the NN may be trained with a machine-learning algorithm to mimic realistic movement. The training set may be for example and without limitation, a time sequence of positions in space, directions, and/or orientations of a preselected subset of controlled object body parts. It is up to the machine learning algorithm to prepare a NN which is capable of changing joint angles in such a way that the controlled object exhibits a desired behavior and preserves balance at the same time. By way of example and not by way of limitation, time sequence of positions in space, directions, and/or orientations may be generated by motion capture of real movement, hand animation using motion capture dolls, hand animation using a virtual models, or any other method of capturing a set of realistic movements. In some embodiments, the training may use a reward function that uses misalignment errors of various raw and/or integral parameters which evolve the reward function towards a desired movement.”  	Balancing, movement, and joint angle changes are part of the two or more aspects of motion of the one or more object, such as the virtual object.)
9.	Regarding Claim 2 (Original), Bashkirov further discloses The processor of claim 1, wherein the one or more forces are applied to one or more joints of one or more objects to cause the one or more objects to move in accordance with a physics-based simulation. (paragraph [0051] reciting “… For virtual characters, the sensor 303 may be virtual sensors and the sensor values may simply include data, e.g., position, velocity, acceleration data, related to the state of the movable joint. Examples of sensor values from a robot simulation include, but are not limited to a joint position, a joint velocity, a joint torque, a model orientation, a model linear velocity, a model angular velocity, a foot contact point, a foot pressure, or two or more of these. Position Data from the controller or virtual monitor may be passed 306 to the motion decision neural network 307 and used as state data during reinforcement learning.”  The virtual character’s joints are moved due to the joint velocity, foot pressure (for balancing), joint torque.)
10.	Regarding Claim 9 (Original), Bashkirov discloses A system, (paragraph [0061] reciting “… The system may include a computing device 600 coupled to a user input device 602. …”) comprising: one or more processors (paragraph [0063] reciting “The processor unit 603 may execute one or more programs, portions of which may be stored in the memory 604 and the processor 603 may be operatively coupled to the memory, e.g., by accessing the memory via a data bus 605. The programs may include machine learning algorithms 621 configured adjusts the weights and transition values of NNs 610 as discussed above where, the NNs 610. …”) to train one or more neural processors (paragraph [0063] reciting “The processor unit 603 may execute one or more programs, portions of which may be stored in the memory 604 and the processor 603 may be operatively coupled to the memory, e.g., by accessing the memory via a data bus 605. The programs may include machine learning algorithms 621 configured adjusts the weights and transition values of NNs 610 as discussed above where, the NNs 610. …” 	NN are neural networks that are in connection with the processor and accessed by the software being executed through the processor.) networks to identify one or more forces to be applied to one or more objects based, at least in part, on (paragraph [0050] reciting “… Thus according to aspects of the present disclosure smooth realistic movement by generating an integral of an output of the NN and using input information from a movable joint state input parameters in a NN.”
	paragraph [0051] reciting “… For virtual characters, the sensor 303 may be virtual sensors and the sensor values may simply include data, e.g., position, velocity, acceleration data, related to the state of the movable joint. Examples of sensor values from a robot simulation include, but are not limited to a joint position, a joint velocity, a joint torque, a model orientation, a model linear velocity, a model angular velocity, a foot contact point, a foot pressure, or two or more of these. Position Data from the controller or virtual monitor may be passed 306 to the motion decision neural network 307 and used as state data during reinforcement learning.”  	Joint torque corresponds to a force that is applied to be applied to the joint.  The joint velocity also applies to a force that is applied to the joint to cause it to move.  A foot pressure is also a force that is applied to the foot. The neural network (NN) is trained and uses the training to process further inputs to generate the joint movement/rotation and balancing of the virtual robot.) training data corresponding to two or more aspects of motion of the one or more objects. (paragraph [0044] reciting “According to aspects of the present disclosure, the NN may be trained with a machine-learning algorithm to mimic realistic movement. The training set may be for example and without limitation, a time sequence of positions in space, directions, and/or orientations of a preselected subset of controlled object body parts. It is up to the machine learning algorithm to prepare a NN which is capable of changing joint angles in such a way that the controlled object exhibits a desired behavior and preserves balance at the same time. By way of example and not by way of limitation, time sequence of positions in space, directions, and/or orientations may be generated by motion capture of real movement, hand animation using motion capture dolls, hand animation using a virtual models, or any other method of capturing a set of realistic movements. In some embodiments, the training may use a reward function that uses misalignment errors of various raw and/or integral parameters which evolve the reward function towards a desired movement.”  	Balancing, movement, and joint angle changes are part of the two or more aspects of motion of the one or more object, such as the virtual object.)
11.	Regarding Claim 10 (Original), Bashkirov further discloses The system of claim 9, wherein the one or more forces are applied to one or more joints of the one or more objects.  (paragraph [0051] reciting “… For virtual characters, the sensor 303 may be virtual sensors and the sensor values may simply include data, e.g., position, velocity, acceleration data, related to the state of the movable joint. Examples of sensor values from a robot simulation include, but are not limited to a joint position, a joint velocity, a joint torque, a model orientation, a model linear velocity, a model angular velocity, a foot contact point, a foot pressure, or two or more of these. Position Data from the controller or virtual monitor may be passed 306 to the motion decision neural network 307 and used as state data during reinforcement learning.”  The virtual character’s joints are moved due to the joint velocity, foot pressure (for balancing), joint torque.)
12.	Regarding Claim 17 (Original), Bashkirov discloses A method, (Abstract reciting “A method, system and non-transitory instructions for control input, comprising, taking an integral of an output value from a Motion Decision Neural Network for a movable joint to generate an integrated output value. …”) comprising: training one or more neural networks (paragraph [0063] reciting “The processor unit 603 may execute one or more programs, portions of which may be stored in the memory 604 and the processor 603 may be operatively coupled to the memory, e.g., by accessing the memory via a data bus 605. The programs may include machine learning algorithms 621 configured adjusts the weights and transition values of NNs 610 as discussed above where, the NNs 610. …” 	NN are neural networks that are in connection with the processor and accessed by the software being executed through the processor.) to identify one or more forces to be applied to one or more objects based, at least in part, on (paragraph [0050] reciting “… Thus according to aspects of the present disclosure smooth realistic movement by generating an integral of an output of the NN and using input information from a movable joint state input parameters in a NN.”
	paragraph [0051] reciting “… For virtual characters, the sensor 303 may be virtual sensors and the sensor values may simply include data, e.g., position, velocity, acceleration data, related to the state of the movable joint. Examples of sensor values from a robot simulation include, but are not limited to a joint position, a joint velocity, a joint torque, a model orientation, a model linear velocity, a model angular velocity, a foot contact point, a foot pressure, or two or more of these. Position Data from the controller or virtual monitor may be passed 306 to the motion decision neural network 307 and used as state data during reinforcement learning.”  	Joint torque corresponds to a force that is applied to be applied to the joint.  The joint velocity also applies to a force that is applied to the joint to cause it to move.  A foot pressure is also a force that is applied to the foot. The neural network (NN) is trained and uses the training to process further inputs to generate the joint movement/rotation and balancing of the virtual robot.) training data corresponding to two or more aspects of motion of the one or more objects. (paragraph [0044] reciting “According to aspects of the present disclosure, the NN may be trained with a machine-learning algorithm to mimic realistic movement. The training set may be for example and without limitation, a time sequence of positions in space, directions, and/or orientations of a preselected subset of controlled object body parts. It is up to the machine learning algorithm to prepare a NN which is capable of changing joint angles in such a way that the controlled object exhibits a desired behavior and preserves balance at the same time. By way of example and not by way of limitation, time sequence of positions in space, directions, and/or orientations may be generated by motion capture of real movement, hand animation using motion capture dolls, hand animation using a virtual models, or any other method of capturing a set of realistic movements. In some embodiments, the training may use a reward function that uses misalignment errors of various raw and/or integral parameters which evolve the reward function towards a desired movement.”  	Balancing, movement, and joint angle changes are part of the two or more aspects of motion of the one or more object, such as the virtual object.)
13.	Regarding Claim 18 (Original), Bashkirov further discloses The method of claim 17, wherein the one or more forces comprise amounts of torque to be applied to one or more joints of the one or more objects. (paragraph [0051] reciting “… For virtual characters, the sensor 303 may be virtual sensors and the sensor values may simply include data, e.g., position, velocity, acceleration data, related to the state of the movable joint. Examples of sensor values from a robot simulation include, but are not limited to a joint position, a joint velocity, a joint torque, a model orientation, a model linear velocity, a model angular velocity, a foot contact point, a foot pressure, or two or more of these. Position Data from the controller or virtual monitor may be passed 306 to the motion decision neural network 307 and used as state data during reinforcement learning.”  The virtual character’s joints are moved due to the joint velocity, foot pressure (for balancing), joint torque.)
14.	Regarding Claim 24 (Currently amended), Bashkirov discloses A non-transitory machine-readable medium having stored thereon instructions, which if performed by one or more processors, cause the one or more processors to at least: (paragraph [0063] reciting “The processor unit 603 may execute one or more programs, portions of which may be stored in the memory 604 and the processor 603 may be operatively coupled to the memory, e.g., by accessing the memory via a data bus 605. The programs may include machine learning algorithms 621 configured adjusts the weights and transition values of NNs 610 as discussed above where, the NNs 610. …” 	NN are neural networks that are in connection with the processor and accessed by the software being executed through the processor.) train one or more neural networks to determine one or more forces to be applied to one or more objects to animate the one or more objects, the one or more neural networks trained based, at least in part, (paragraph [0050] reciting “… Thus according to aspects of the present disclosure smooth realistic movement by generating an integral of an output of the NN and using input information from a movable joint state input parameters in a NN.”
	paragraph [0051] reciting “… For virtual characters, the sensor 303 may be virtual sensors and the sensor values may simply include data, e.g., position, velocity, acceleration data, related to the state of the movable joint. Examples of sensor values from a robot simulation include, but are not limited to a joint position, a joint velocity, a joint torque, a model orientation, a model linear velocity, a model angular velocity, a foot contact point, a foot pressure, or two or more of these. Position Data from the controller or virtual monitor may be passed 306 to the motion decision neural network 307 and used as state data during reinforcement learning.”  	Joint torque corresponds to a force that is applied to be applied to the joint.  The joint velocity also applies to a force that is applied to the joint to cause it to move.  A foot pressure is also a force that is applied to the foot. The neural network (NN) is trained and uses the training to process further inputs to generate the joint movement/rotation and balancing of the virtual robot.) on training data corresponding to two or more aspects of motion of the one or more objects. (paragraph [0044] reciting “According to aspects of the present disclosure, the NN may be trained with a machine-learning algorithm to mimic realistic movement. The training set may be for example and without limitation, a time sequence of positions in space, directions, and/or orientations of a preselected subset of controlled object body parts. It is up to the machine learning algorithm to prepare a NN which is capable of changing joint angles in such a way that the controlled object exhibits a desired behavior and preserves balance at the same time. By way of example and not by way of limitation, time sequence of positions in space, directions, and/or orientations may be generated by motion capture of real movement, hand animation using motion capture dolls, hand animation using a virtual models, or any other method of capturing a set of realistic movements. In some embodiments, the training may use a reward function that uses misalignment errors of various raw and/or integral parameters which evolve the reward function towards a desired movement.”  	Balancing, movement, and joint angle changes are part of the two or more aspects of motion of the one or more object, such as the virtual object.)
15.	Regarding Claim 31 (New), The processor of claim 1, wherein the training data includes hierarchical levels of motion. (paragraph [0051] reciting “… The sensor values for such sensors would correspond to the outputs of such sensors or information derived therefrom. Examples of sensor values from sensors on a robot include, but are not limited to a joint position, a joint velocity, a joint torque, a robot orientation, a robot linear velocity, a robot angular velocity, a foot contact point, a foot pressure, or two or more of these. For virtual characters, the sensor 303 may be virtual sensors and the sensor values may simply include data, e.g., position, velocity, acceleration data, related to the state of the movable joint. Examples of sensor values from a robot simulation include, but are not limited to a joint position, a joint velocity, a joint torque, a model orientation, a model linear velocity, a model angular velocity, a foot contact point, a foot pressure, or two or more of these. Position Data from the controller or virtual monitor may be passed 306 to the motion decision neural network 307 and used as state data during reinforcement learning.”  	There are different levels of motion such as a level of motion that affects just a joint and a level of motion that affects entire robot.)

Claim Rejections - 35 USC § 103
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
19.	Claims 3-4, 11-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bashkirov, in view of Michael Taylor (U.S. Patent Application Publication No. 2020/0293881 A1).
20.	Regarding Claim 3 (Original), while Bashkirov does not explicitly disclose, Taylor discloses The processor of claim 1, wherein the training data is used to train the one or more neural networks (paragraph [0042] reciting “In an example, the training dataset for the neural network 190 can be from a same data domain. For instance, the neural network 190 is trained for learning the bone orientations and corresponding joint parameters to be performed to animate a bone hierarchy 110 of a trained character 100 for a given set of inputs or input data (e.g., two or more target animation data). In this illustration, the data domain includes target animation data, to include one or more target animation data, two or more animation data, etc. The target animation data represents disparate body motions for different portions of the bone hierarchy of the trained animation character. In another example, the training dataset is from different data domains to include input data other than baseline.”;
paragraph [0043] reciting “As such, the neural network 190 may learn the motion of the trained animation character 100 by blending the disparate body motions defined by the target animation data.”  	Target animation data corresponds to training data.) in accordance with a hierarchy of the training data organized according to specialization of the aspects of motion. (paragraph [0045] reciting “Specifically, at 210, the method includes mapping first target animation data to a first subset of bones of a trained animation character. In an initial state, the first subset of bones may be in a reference state (e.g., standing, resting, etc.) key frame to key frame, such that there is no motion throughout a motion sequence. The first target animation data represents a first target motion sequence of a target character that can be mapped to and used for training a specific portion of the body of the trained animation character. … The first target animation data is used to train the first subset of bones of the trained character, such that the upper portion of the bone hierarchy of the trained character learns the target motion of the second target character, such as learning to wave.”;
paragraph [0046] reciting “At 220, the method includes mapping second target animation data to a second subset of bones of the trained animation character. In an initial state, the first subset of bones may be in a reference state (e.g., standing, resting, etc.) key frame to key frame, such that there is no motion throughout a motion sequence. The second target animation data represents a second motion sequence for a specific portion of the body of the trained animation character. … The second target animation data is used to train the second subset of bones of the trained character, such that the lower portion of the bone hierarchy of the trained character learns the target motion of the second target character, such as learning to run.”  	Thus, the hierarchy is of the first and second subset of bones and both are used to train the virtual character’s motion when the bones/joints are animated.)
It would have been obvious to a person of ordinary skills in the art before the effective filing date of the claimed invention to modify Bashkirov with Taylor so that the training of the bones is performed on the animated virtual object.  This is a beneficial modification as Bashkirov discloses training and Taylor presents a manner to train the joints and bones of a skeleton character to react to motions and forces being applied to the bones and joints resulting in movement.
21.	Regarding Claim 4 (Original), Taylor further discloses The processor of claim 3, wherein the one or more neural networks are trained by randomly selecting aspects of motion from a first level of the hierarchy, followed by randomly selecting aspects of motion from a second level of the hierarchy below the first level. (paragraph [0045] reciting “… For illustration purposes, the first target animation data may be the upper portion of a first target character (e.g., bones of arms and torso), which is mapped to the upper portion of the body of the trained character (e.g., the upper portion of the bone hierarchy). The target motion sequence represented by the first animation data may be arms of the upper portion of the target character waving. The first target animation data is used to train the first subset of bones of the trained character, such that the upper portion of the bone hierarchy of the trained character learns the target motion of the second target character, such as learning to wave.”;
	paragraph [0046] reciting “… That specific portion corresponds to the second subset of bones in a bone hierarchy of the trained animation character. For illustration purposes, continuing the example of using two separate target animation data to train an animation character (e.g., humanoid), the second target animation data may be the lower portion of a second target character (e.g., bones of the waist and legs), which is mapped to the lower portion of the body of the trained character (e.g., the lower portion of the bone hierarchy). The target motion sequence represented by the second animation data may be the legs of the lower portion of the target character in a running motion. The second target animation data is used to train the second subset of bones of the trained character, such that the lower portion of the bone hierarchy of the trained character learns the target motion of the second target character, such as learning to run.”;
paragraph [0022] reciting “Generally speaking, the various embodiments of the present disclosure describe systems and methods implementing deep learning (also referred to as machine learning) techniques to train limbs of an animation character using disparate body motions from two or more animation data. Specifically, the animation character is trained with reinforcement learning using multiple target animation data, each of which is directed to a different portion of the body of the animation character, such as to a different subset of a bone hierarchy (e.g., skeleton, rig, etc.). For example, the target animation data may include motion capture data, developed animation data, etc. Each target animation data may have a different target motion sequence, such that the motion sequences include disparate motions that may not be associated with each other. The compositing and training of the animation character using the target animation data is for a specific simulation environment.”  	The target motion sequence data is randomly generated from captured images, motion sequences with different target motion sequences.  The first subset of bone hierarchy is for upper body while the second subset of bones is for lower body.)
22.	Regarding Claim 11 (Original), while Bashkirov does not explicitly disclose, Taylor discloses The system of claim 9, the one or more processors to train the one or more neural networks using aspects of motion taken from the training data (paragraph [0042] reciting “In an example, the training dataset for the neural network 190 can be from a same data domain. For instance, the neural network 190 is trained for learning the bone orientations and corresponding joint parameters to be performed to animate a bone hierarchy 110 of a trained character 100 for a given set of inputs or input data (e.g., two or more target animation data). In this illustration, the data domain includes target animation data, to include one or more target animation data, two or more animation data, etc. The target animation data represents disparate body motions for different portions of the bone hierarchy of the trained animation character. In another example, the training dataset is from different data domains to include input data other than baseline.”;
paragraph [0043] reciting “As such, the neural network 190 may learn the motion of the trained animation character 100 by blending the disparate body motions defined by the target animation data.”  	Target animation data corresponds to training data.) in accordance with a hierarchy organized according to specialization of the aspects of motion.  (paragraph [0045] reciting “Specifically, at 210, the method includes mapping first target animation data to a first subset of bones of a trained animation character. In an initial state, the first subset of bones may be in a reference state (e.g., standing, resting, etc.) key frame to key frame, such that there is no motion throughout a motion sequence. The first target animation data represents a first target motion sequence of a target character that can be mapped to and used for training a specific portion of the body of the trained animation character. … The first target animation data is used to train the first subset of bones of the trained character, such that the upper portion of the bone hierarchy of the trained character learns the target motion of the second target character, such as learning to wave.”;
paragraph [0046] reciting “At 220, the method includes mapping second target animation data to a second subset of bones of the trained animation character. In an initial state, the first subset of bones may be in a reference state (e.g., standing, resting, etc.) key frame to key frame, such that there is no motion throughout a motion sequence. The second target animation data represents a second motion sequence for a specific portion of the body of the trained animation character. … The second target animation data is used to train the second subset of bones of the trained character, such that the lower portion of the bone hierarchy of the trained character learns the target motion of the second target character, such as learning to run.”  	Thus, the hierarchy is of the first and second subset of bones and both are used to train the virtual character’s motion when the bones/joints are animated.)
It would have been obvious to a person of ordinary skills in the art before the effective filing date of the claimed invention to modify Bashkirov with Taylor so that the training of the bones is performed on the animated virtual object.  This is a beneficial modification as Bashkirov discloses training and Taylor presents a manner to train the joints and bones of a skeleton character to react to motions and forces being applied to the bones and joints resulting in movement.
23.	Regarding Claim 12 (Original), Taylor further discloses The system of claim 11, the one or more processors to train the one or more neural networks by randomly selecting aspects of motion from a first level of the hierarchy, followed by randomly selecting aspects of motion from a second level of the hierarchy below the first level.  (paragraph [0045] reciting “… For illustration purposes, the first target animation data may be the upper portion of a first target character (e.g., bones of arms and torso), which is mapped to the upper portion of the body of the trained character (e.g., the upper portion of the bone hierarchy). The target motion sequence represented by the first animation data may be arms of the upper portion of the target character waving. The first target animation data is used to train the first subset of bones of the trained character, such that the upper portion of the bone hierarchy of the trained character learns the target motion of the second target character, such as learning to wave.”;
	paragraph [0046] reciting “… That specific portion corresponds to the second subset of bones in a bone hierarchy of the trained animation character. For illustration purposes, continuing the example of using two separate target animation data to train an animation character (e.g., humanoid), the second target animation data may be the lower portion of a second target character (e.g., bones of the waist and legs), which is mapped to the lower portion of the body of the trained character (e.g., the lower portion of the bone hierarchy). The target motion sequence represented by the second animation data may be the legs of the lower portion of the target character in a running motion. The second target animation data is used to train the second subset of bones of the trained character, such that the lower portion of the bone hierarchy of the trained character learns the target motion of the second target character, such as learning to run.”;
paragraph [0022] reciting “Generally speaking, the various embodiments of the present disclosure describe systems and methods implementing deep learning (also referred to as machine learning) techniques to train limbs of an animation character using disparate body motions from two or more animation data. Specifically, the animation character is trained with reinforcement learning using multiple target animation data, each of which is directed to a different portion of the body of the animation character, such as to a different subset of a bone hierarchy (e.g., skeleton, rig, etc.). For example, the target animation data may include motion capture data, developed animation data, etc. Each target animation data may have a different target motion sequence, such that the motion sequences include disparate motions that may not be associated with each other. The compositing and training of the animation character using the target animation data is for a specific simulation environment.”  	The target motion sequence data is randomly generated from captured images, motion sequences with different target motion sequences.  The first subset of bone hierarchy is for upper body while the second subset of bones is for lower body.)
24.	Regarding Claim 19 (Original), while Bashkirov does not explicitly disclose, Taylor discloses The method of claim 17, further comprising: organizing the training data into a hierarchy based, at least in part, on specialization of aspects of motion demonstrated in the training data; (paragraph [0045] reciting “Specifically, at 210, the method includes mapping first target animation data to a first subset of bones of a trained animation character. In an initial state, the first subset of bones may be in a reference state (e.g., standing, resting, etc.) key frame to key frame, such that there is no motion throughout a motion sequence. The first target animation data represents a first target motion sequence of a target character that can be mapped to and used for training a specific portion of the body of the trained animation character. … The first target animation data is used to train the first subset of bones of the trained character, such that the upper portion of the bone hierarchy of the trained character learns the target motion of the second target character, such as learning to wave.”;
paragraph [0046] reciting “At 220, the method includes mapping second target animation data to a second subset of bones of the trained animation character. In an initial state, the first subset of bones may be in a reference state (e.g., standing, resting, etc.) key frame to key frame, such that there is no motion throughout a motion sequence. The second target animation data represents a second motion sequence for a specific portion of the body of the trained animation character. … The second target animation data is used to train the second subset of bones of the trained character, such that the lower portion of the bone hierarchy of the trained character learns the target motion of the second target character, such as learning to run.”  	Thus, the hierarchy is of the first and second subset of bones and both are used to train the virtual character’s motion when the bones/joints are animated.)
	and training the one or more neural networks using one or more randomly selected examples of aspects of motion corresponding to a first level of the hierarchy, and subsequently training the one or more neural networks using one or more randomly selected examples of aspects of motion corresponding to a second level of the hierarchy, the second level below the first level in the hierarchy.  (paragraph [0045] reciting “… For illustration purposes, the first target animation data may be the upper portion of a first target character (e.g., bones of arms and torso), which is mapped to the upper portion of the body of the trained character (e.g., the upper portion of the bone hierarchy). The target motion sequence represented by the first animation data may be arms of the upper portion of the target character waving. The first target animation data is used to train the first subset of bones of the trained character, such that the upper portion of the bone hierarchy of the trained character learns the target motion of the second target character, such as learning to wave.”;
	paragraph [0046] reciting “… That specific portion corresponds to the second subset of bones in a bone hierarchy of the trained animation character. For illustration purposes, continuing the example of using two separate target animation data to train an animation character (e.g., humanoid), the second target animation data may be the lower portion of a second target character (e.g., bones of the waist and legs), which is mapped to the lower portion of the body of the trained character (e.g., the lower portion of the bone hierarchy). The target motion sequence represented by the second animation data may be the legs of the lower portion of the target character in a running motion. The second target animation data is used to train the second subset of bones of the trained character, such that the lower portion of the bone hierarchy of the trained character learns the target motion of the second target character, such as learning to run.”;
paragraph [0022] reciting “Generally speaking, the various embodiments of the present disclosure describe systems and methods implementing deep learning (also referred to as machine learning) techniques to train limbs of an animation character using disparate body motions from two or more animation data. Specifically, the animation character is trained with reinforcement learning using multiple target animation data, each of which is directed to a different portion of the body of the animation character, such as to a different subset of a bone hierarchy (e.g., skeleton, rig, etc.). For example, the target animation data may include motion capture data, developed animation data, etc. Each target animation data may have a different target motion sequence, such that the motion sequences include disparate motions that may not be associated with each other. The compositing and training of the animation character using the target animation data is for a specific simulation environment.”  	The target motion sequence data is randomly generated from captured images, motion sequences with different target motion sequences.  The first subset of bone hierarchy is for upper body while the second subset of bones is for lower body.)
It would have been obvious to a person of ordinary skills in the art before the effective filing date of the claimed invention to modify Bashkirov with Taylor so that the training of the bones is performed on the animated virtual object.  This is a beneficial modification as Bashkirov discloses training and Taylor presents a manner to train the joints and bones of a skeleton character to react to motions and forces being applied to the bones and joints resulting in movement.

25.	Claims 5, 13, 20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bashkirov in view of Turbin et al. (U.S. Patent Application Publication No. 2011/0276526 A1).
26.	Regarding Claim 5 (Original), while Bashkirov does not explicitly disclose, Turbin discloses The processor of claim 1, wherein an episode of training the one or more neural networks is terminated when any one of a plurality of reward terms falls below a threshold level. (paragraph [0146] reciting “At first, a training of the neural network is performed to "learn" modelling an initial position of irradiation upon receiving the detectors response function. This is done by the following steps: [0147] i) irradiating the detector from a known spatial coordinate;”
	paragraph [0148] reciting “ii) measuring the resultant detector response;”
	paragraph [0149] reciting “iii) storing the detector's response and the known spatial coordinates of irradiation;”
	paragraph [0150] reciting “iv) repeating the above steps i)-iii) for different spatial coordinates sampling the space of irradiation;” 
	paragraph [0151] reciting “v) feeding the measured detector responses as an input into the artificial neural network structure (7);”
	paragraph [0152] reciting “vi) calculating the resulting output of the artificial neural network structure corresponding to the spatial coordinates of the initial irradiation;” 	
	paragraph [0153] reciting “vii) calculating a function of the difference between the known initial spatial coordinates of irradiation and the present output of the artificial neural network structure representing the spatial coordinates;” 	paragraph [0154] reciting “viii) changing the parameters of the artificial neural network structure in order to minimize said function of the difference;” 
	paragraph [0155] reciting “ix) if the calculated function of the difference is below a given threshold value, stop the training process, otherwise return to step v).”
The training of the a neural network stops when the rewards (difference) falls below a given threshold.)
It would have been obvious to a person of ordinary skills in the art before the effective filing date of the claimed invention to modify Bashkirov and Kuo with Turbin so that the training of the joints of the virtual character is performed with a limit on the rewards.  IF the benefit of the training falls below it is beneficial to stop the training and assume the training has been properly conducted.  This is a beneficial modification as the training should stop at a certain point to conserve computing resources.
27.	Regarding Claim 13 (Original), while Bashkirov does not explicitly disclose, Turbin discloses The system of claim 9, the one or more processors to terminate an episode of training the one or more neural networks based, at least in part, on any one of a plurality of reward terms falling below a threshold level during the episode.  (paragraph [0146] reciting “At first, a training of the neural network is performed to "learn" modelling an initial position of irradiation upon receiving the detectors response function. This is done by the following steps: [0147] i) irradiating the detector from a known spatial coordinate;”
	paragraph [0148] reciting “ii) measuring the resultant detector response;”
	paragraph [0149] reciting “iii) storing the detector's response and the known spatial coordinates of irradiation;”
	paragraph [0150] reciting “iv) repeating the above steps i)-iii) for different spatial coordinates sampling the space of irradiation;” 
	paragraph [0151] reciting “v) feeding the measured detector responses as an input into the artificial neural network structure (7);”
	paragraph [0152] reciting “vi) calculating the resulting output of the artificial neural network structure corresponding to the spatial coordinates of the initial irradiation;” 	
	paragraph [0153] reciting “vii) calculating a function of the difference between the known initial spatial coordinates of irradiation and the present output of the artificial neural network structure representing the spatial coordinates;” 	paragraph [0154] reciting “viii) changing the parameters of the artificial neural network structure in order to minimize said function of the difference;” 
	paragraph [0155] reciting “ix) if the calculated function of the difference is below a given threshold value, stop the training process, otherwise return to step v).”
The training of the a neural network stops when the rewards (difference) falls below a given threshold.)
It would have been obvious to a person of ordinary skills in the art before the effective filing date of the claimed invention to modify Bashkirov with Turbin so that the training of the joints of the virtual character is performed with a limit on the rewards.  IF the benefit of the training falls below it is beneficial to stop the training and assume the training has been properly conducted.  This is a beneficial modification as the training should stop at a certain point to conserve computing resources.
28.	Regarding Claim 20 (Original), while Bashkirov does not explicitly disclose, Turbin discloses The method of claim 17, further comprising: terminating an episode of training the one or more neural networks based, at least in part, on any one of a plurality of reward terms falling below a threshold level during the episode.  (paragraph [0146] reciting “At first, a training of the neural network is performed to "learn" modelling an initial position of irradiation upon receiving the detectors response function. This is done by the following steps: [0147] i) irradiating the detector from a known spatial coordinate;”
	paragraph [0148] reciting “ii) measuring the resultant detector response;”
	paragraph [0149] reciting “iii) storing the detector's response and the known spatial coordinates of irradiation;”
	paragraph [0150] reciting “iv) repeating the above steps i)-iii) for different spatial coordinates sampling the space of irradiation;” 
	paragraph [0151] reciting “v) feeding the measured detector responses as an input into the artificial neural network structure (7);”
	paragraph [0152] reciting “vi) calculating the resulting output of the artificial neural network structure corresponding to the spatial coordinates of the initial irradiation;” 	
	paragraph [0153] reciting “vii) calculating a function of the difference between the known initial spatial coordinates of irradiation and the present output of the artificial neural network structure representing the spatial coordinates;” 	paragraph [0154] reciting “viii) changing the parameters of the artificial neural network structure in order to minimize said function of the difference;” 
	paragraph [0155] reciting “ix) if the calculated function of the difference is below a given threshold value, stop the training process, otherwise return to step v).”
The training of the a neural network stops when the rewards (difference) falls below a given threshold.)
It would have been obvious to a person of ordinary skills in the art before the effective filing date of the claimed invention to modify Bashkirov with Turbin so that the training of the joints of the virtual character is performed with a limit on the rewards.  IF the benefit of the training falls below it is beneficial to stop the training and assume the training has been properly conducted.  This is a beneficial modification as the training should stop at a certain point to conserve computing resources.
29.	Regarding Claim 25 (Currently amended), while Bashkirov does not explicitly disclose, Turbin discloses The non-transitory machine-readable medium of claim 24, having stored thereon further instructions, which if performed by one or more processors, cause the one or more processors to at least: terminate an episode of training the one or more neural networks based, at least in part, on any one of a plurality of reward terms falling below a threshold level during the episode.  (paragraph [0146] reciting “At first, a training of the neural network is performed to "learn" modelling an initial position of irradiation upon receiving the detectors response function. This is done by the following steps: [0147] i) irradiating the detector from a known spatial coordinate;”
	paragraph [0148] reciting “ii) measuring the resultant detector response;”
	paragraph [0149] reciting “iii) storing the detector's response and the known spatial coordinates of irradiation;”
	paragraph [0150] reciting “iv) repeating the above steps i)-iii) for different spatial coordinates sampling the space of irradiation;” 
	paragraph [0151] reciting “v) feeding the measured detector responses as an input into the artificial neural network structure (7);”
	paragraph [0152] reciting “vi) calculating the resulting output of the artificial neural network structure corresponding to the spatial coordinates of the initial irradiation;” 	
	paragraph [0153] reciting “vii) calculating a function of the difference between the known initial spatial coordinates of irradiation and the present output of the artificial neural network structure representing the spatial coordinates;” 	paragraph [0154] reciting “viii) changing the parameters of the artificial neural network structure in order to minimize said function of the difference;” 
	paragraph [0155] reciting “ix) if the calculated function of the difference is below a given threshold value, stop the training process, otherwise return to step v).”
The training of the a neural network stops when the rewards (difference) falls below a given threshold.)
It would have been obvious to a person of ordinary skills in the art before the effective filing date of the claimed invention to modify Bashkirov with Turbin so that the training of the joints of the virtual character is performed with a limit on the rewards.  IF the benefit of the training falls below it is beneficial to stop the training and assume the training has been properly conducted.  This is a beneficial modification as the training should stop at a certain point to conserve computing resources.

30.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Bashkirov in view of Englard et al. (U.S. Patent Application Publication No. 2019/0113927 A1).
31.	Regarding Claim 27 (Currently amended), while not disclosed by Bashkirov, Englard discloses The non-transitory machine-readable medium of claim 24, wherein the one or more neural networks comprise a motion executor.  (paragraph [0148] reciting “In some embodiments, each of the modules 548, or the maneuver executor 544 generally, may likewise include a neural network that is trained using reinforcement learning. Similar to the motion planner 540, the modules 548, or maneuver executor 542 generally, may be trained by defining learning parameters (e.g., goals and rewards), and simulated and/or real training data. The positive results and rewards may, in some embodiments, be defined differently than the results and rewards used in the training of the motion planner 540. For example, the positive results defined for training the individual modules 548 or the entire maneuver executor 544 may be at a lower level than the positive results defined for training the motion planner 540. As just one example, one result for the motion planner 540 may be avoiding a crash with another vehicle over some time window, while a result for a specific one of modules 548 may be avoiding excessive G-forces (e.g., avoiding a maximum G-force over some threshold) during a particular lane shift.”)
It would have been obvious to a person of ordinary skills in the art before the effective filing date of the claimed invention to modify Bashkirov with Englard so that the training neural network have maneuver (motion) executors which allows it to be trained to detect motion in the animation of the joints and limbs. 

Allowable Subject Matter
32.	Claims 6-8, 14-16, 21-23, 26, and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
33.	The following is a statement of reasons for the indication of allowable subject matter:  Claim 6 recites the limitation wherein a training episode is initialized to a state based on a frame of motion that is displaced by one or more frames from a starting frame of video data comprising an example of an aspect of motion which is not disclosed by any of the cited references. 
34.	Claim 7 recites the limitation wherein variance of joints associated with a model of the one or more objects decays during training in accordance with a scheduled decay of variance which is not disclosed by any of the cited references.
35.	Claim 8 recites the limitation Twherein the one or more neural networks comprise a motion executor to be trained to generate one or more amounts of force to apply to one or more joints of the one or more objects, based at least in part on a target state of the one or more objects supplied as input to the motion executor which is not disclosed by any of the cited references.
36.	Claim 14 recites the limitation the one or more processors to initialize a training episode to a state based on a frame of motion that is displaced by one or more frames from a starting frame of an example of an aspect of motion which is not disclosed by any of the cited references.
37.	Claim 15 recites the limitation wherein variance of a joint of the one or more objects decays during training in accordance with a scheduled decay of control variance which is not disclosed by any of the cited references.
38.	Claim 16 recites the limitation wherein a range of control variance of a first joint of the one or more objects is initially set to an amount less than variance of a second joint which is not disclosed by any of the cited references.
39.	Claim 21 recites the limitation further comprising: initializing a training episode to a state based on a frame of motion that is displaced by one or more frames from a starting frame of an example of an aspect of motion which is not disclosed by any of the cited references.
40.	Claim 22 recites the limitation wherein control variance of a joint of the one or more objects is decays during training which is not disclosed by any of the cited references.
41.	Claim 23 recites the limitation wherein a range of control variance of a first joint of the one or more objects is initially set to an amount less than variance of a second joint which is not disclosed by any of the cited references.
42.	Claim 26 recites the limitation having stored thereon further instructions, which if performed by one or more processors, cause the one or more processors to at least: initialize a training episode to a state based on a frame of motion that is displaced by one or more frames from a starting frame of an example of an aspect of motion which is not disclosed by any of the cited references.
43.	Claim 28 recites the limitation wherein the motion executor is driven by target states generated by a video stream scheduler, wherein the video stream scheduler generates the target states based, at least in part, on video of a moving subject which is not disclosed by any of the cited references.
44.	Claim 29 recites the limitation wherein the motion executor is driven by target states generated by a command stream scheduler that generates the target states based on user input which is not disclosed by any of the cited references.
45.	Claim 30 recites the limitation wherein the motion executor is driven by target states generated by a motion-stitching scheduler which is not disclosed by any of the cited references.

Response to Arguments
46.	Applicant's arguments filed on July 22, 2022 have been fully considered but they are not persuasive.  Applicants mainly argue that cited reference Bashkirov fails to disclose the limitation “one or more neural networks to be trained to identify one or more forces to be applied to one or more objects” as recited by claim 1.  On page 9 of the Remarks, Applicants argue that Bashkirov only determines the velocity and acceleration of the current object but not some force that is applied to the object.  Examiner disagrees.
47.	Bashkirov at paragraph [0054] recites “The movable joint 302 may move based on the information output 309 by the motion decision NN 307 and this change may be detected by the sensor 303. Subsequently the new position and acceleration information may be used by the NN in a repetition of the process described above. This cycle may continue until a goal is achieved.”  Therefore, the movable joints 302 move based on output from neural network 307 which contradicts the argument that no force is applied. This force that is applied to joints 302 and sensed by sensor 303 can correspond to different types of movements such as torque to the joints, angular velocity, and foot pressure.  All of which are forces that are applied from the NN into the joints and detected by sensor 303.  Therefore, clearly all limitations of claim 1 are disclosed by Bashkirov.  

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
CONTACT
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993. The examiner can normally be reached Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK S CHEN/Primary Examiner, Art Unit 2611